                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                     Crim. Action No. 1:18-cr-58
                                                                  (Kleeh)

BRIAN K. GRIFFEY,

               Defendant.


     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 45] AND
        DENYING DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 26]

       On November 6, 2018, Brian K. Griffey (“Defendant”) was

charged in a one-count indictment for Unlawful Possession of a

Firearm and Ammunition in violation of 18 U.S.C. § 922(g)(1) and

924(e).    On     February     1,    2019,       Defendant      filed        a    motion     to

suppress       evidence.     Pursuant       to    28     U.S.C.    § 636,         the     Court

referred the motion to United States Magistrate Judge Michael J.

Aloi     for    initial     review        and    preparation       of    a       Report     and

Recommendation       (“R&R”).       The    Magistrate      Judge    recommended            that

the motion to suppress be denied.

       When considering a magistrate judge’s R&R pursuant to 28

U.S.C. § 636(b)(1), the Court must review de novo those portions

to which objection is timely made. Otherwise, “the Court may

adopt,     without    explanation,          any     of    the     magistrate         judge’s

recommendations       to     which    the       [defendant]       does       not    object.”

Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.
Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983)). Courts will uphold portions of a recommendation to which

no objection has been made unless they are “clearly erroneous.”

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

     Here, objections to the Magistrate Judge’s R&R were due on

or before Tuesday, February 26, 2019. To date, Defendant has not

filed any objections. Accordingly, the Court reviewed the R&R

for clear error.

                                Conclusion

     Upon   careful    review   of    the    above,   and   finding   no   clear

error,   the   Court   ADOPTS   the    R&R    [Dkt.   No.   45].   Defendant’s

motion to suppress [Dkt. No. 26] is DENIED.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record.

DATED: February 27, 2019

                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       2
